Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The Amendment, filed on 06/20/2022 has been entered and acknowledged by the Examiner.
In the instant applications, claims 1-7 have been considered and examined.  No claim(s) has/have been canceled.  

Drawings
The drawings were received on 06/20/2022.  These drawings are acceptable.

Allowable Subject Matter
Claims 1-7 are allowed.

The following is an examiner’s statement of reasons for allowance:
Claim 1 is allowable because limitations an LED light strip bendable in multiple directions, which comprises: wherein the wavy curve structure defines a plane that is parallel to the core wire groove, and each of the plurality of LED light strings comprises two terminal points that are respectively connected to the two main wires and at least one connecting line connected with the two terminal points and having a length extending in the longitudinal direction between the two terminal points, wherein the length of the connecting line that extends between the two terminal points connected to the two main wires comprises a wavily curved arrangement between the two terminal points and located on a plane parallel to the planes of the wave curve structures of the two main wires, wherein the plurality of LED light strings are arranged in the core wire groove and are connected in parallel between the two main wires such that the wavily curved arrangements of the plurality of LED light strings are connected in parallel with each other between the two main wires are not disclosed. 
The closest prior art are Applicant’s Admitted Prior Art (AAPA) and Fay (US Pub. 2013/0249394). While AAPA discloses an LED light strip bendable (Figs. 3-5) comprises: a core wire (1’ core wire) having a top surface that is recessed in a height-wise direction (Figs. 1) to define a core wire groove (Fig. 1; 8’ core wire groove) arranged along a longitudinal direction of said LED light strip (Fig. 3 and 4) in the middle (see Fig. 4) and Fay teaches an LED (910 LEDs) light strip bendable in multiple directions (0042) comprises: wherein said two main wires (Fig. 9; 922, 924 negative and positive electrical bus) have a wavy curve structure (see Fig. 9). Neither AAPA nor Fay disclose or suggest in summary wherein the wavy curve structure defines a plane that is parallel to the core wire groove, and each of the plurality of LED light strings comprises two terminal points that are respectively connected to the two main wires and at least one connecting line connected with the two terminal points and having a length extending in the longitudinal direction between the two terminal points, wherein the length of the connecting line that extends between the two terminal points connected to the two main wires comprises a wavily curved arrangement between the two terminal points and located on a plane parallel to the planes of the wave curve structures of the two main wires, wherein the plurality of LED light strings are arranged in the core wire groove and are connected in parallel between the two main wires such that the wavily curved arrangements of the plurality of LED light strings are connected in parallel with each other between the two main wires.
The remaining claims are allowable due to their dependency.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GLENN ZIMMERMAN whose telephone number is (571)272-7614. The examiner can normally be reached 9:30AM-6:30PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rajarshi (Raj) Chakraborty can be reached on 571-272-7242. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GLENN D ZIMMERMAN/Examiner, Art Unit 2875

/RAJARSHI CHAKRABORTY/Supervisory Patent Examiner, Art Unit 2875